Order entered October 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                              V.

            SUNHEE PI, CHONG PARK, AND KRISTINA KASTL, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-01374-E

                                          ORDER
                          Before Justices Fillmore, Lewis, and Brown

       In accordance with this Court’s opinion of this date, we REVERSE the trial court’s

September 13, 2013 order sustaining the contest to appellant’s affidavit of indigence. The

allegations in appellant’s affidavit of indigence are deemed true and appellant is entitled to

proceed without advance payment of costs. See TEX. R. APP. P. 20.1(i)(4).

       We ORDER John Warren, Dallas County Clerk, and Vikki Ogden, Official Court

Reporter for County Court at Law No. 5 of Dallas County, Texas, to file their respective records

on or before Monday, November 25, 2013.
       We DIRECT the clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Mark Greenberg, Judge of County Court at Law No. 5 of Dallas

County, Texas, John Warren, Vikki Ogden, counsel for appellees, and by first-class mail to

appellant.

                                                /s/    ADA BROWN
                                                       JUSTICE